Citation Nr: 0119005	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-23 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Payment of accrued benefits, to include the check for the 
month of the payee's death, for purposes of reimbursement of 
expenses for the last sickness or burial of the payee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served in the United States Merchant Marine 
during World War II.  He had oceangoing service from April 
1944 to June 1944; from July 1944 to September 1944; and from 
September 1944 to November 1944.  The veteran died in 
December 1982.  The veteran's widow, the payee, was awarded 
pension benefits on the basis of entitlement to aid and 
attendance or being housebound in July 1993.  The payee died 
October [redacted], 1999.  The appellant is the non-minor, 
self-supporting daughter of the widow/payee and the step 
daughter of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which informed the appellant that her 
claim for accrued benefits had been denied because there were 
no accrued benefits payable.


FINDINGS OF FACT

1.  The veteran died in December 1982 at the age of 72.

2.  The veteran was not service-connected for any 
disabilities.

3.  The veteran's widow, the payee, was awarded pension 
benefits on the basis of entitlement to aid and attendance or 
being housebound in July 1993.

4.  The widow/payee died on October [redacted], 1999, at the age of 
88.

5.  The appellant is the non-minor, self-supporting daughter 
of the widow payee, and she reportedly paid costs for the 
widow/payee's funeral expenses.

6.  At the time of her death, the widow/payee had been 
receiving pension benefits on the basis of entitlement to aid 
and attendance or being housebound since June 1993.

7.  The RO notified the appellant by letter dated in November 
1999 that VA benefits were not payable for the month in which 
death of the payee occurred.

8.  The appellant returned the money from the payee's October 
1999 check to VA in December 1999.

9.  The widow/payee had no claims pending with VA at the time 
of her death; there were no unpaid VA benefits due her at the 
time of her death.


CONCLUSION OF LAW

The requirements for payment of accrued benefits, to include 
payment of entitlement to the check for the month of the 
payee's death, are not met.  38 U.S.C.A. §§ 5107, 5121 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.500(g), 3.1000, 3.1003 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) (VCAA) was enacted, which provides new statutory 
requirements regarding notice to a claimant and their 
representative and specified duties to assist claimants in 
the development of their claims.  Upon careful review of the 
claims folder, the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
With regard to duties under the new statute at § 5103A, the 
claimant has failed to identify any evidence which would 
support her claim.  Concerning this, the Board notes that the 
facts are not in dispute in the case but rather, as indicated 
by her testimony at an August 2000 hearing, the appellant 
feels that the law governing the matter is unfair.  Although 
the RO did not readjudicate the appellant's claim subsequent 
to the promulgation of the VCAA, for the reasons stated 
above, the Board finds that the appellant is not prejudiced 
by appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accrued benefits are those benefits which include periodic 
monetary benefits to which a payee was entitled at his or her 
death under existing ratings or decisions.  38 U.S.C.A. § 
5112 (West 1991 & Supp. 2000); 38 C.F.R. § 3.1000(a)(2000).  
The controlling law and regulations provide that the 
effective date of discontinuance of compensation, dependency 
and indemnity compensation, or pension due to the death of a 
payee shall be the last day of the month before death.  38 
U.S.C.A. § 5112(b)(1) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.500(g) (2000).  

The veteran died in December 1982.  The veteran's widow, the 
payee, was awarded pension benefits on the basis of 
entitlement to aid and attendance or being housebound in July 
1993.  The widow/payee died on October [redacted], 1999.  At the time 
of her death, the widow/payee was receiving the 
aforementioned pension benefits.  She did not have any other 
claims pending at the time of her death.

In a letter dated in November 1999, the RO notified the 
appellant that VA benefits were not payable for the month in 
which death of the payee occurred and requested that the 
October check be returned.  The appellant returned the money 
from the payee's November 1999 check to VA by a check dated 
in December 1999 in accordance with 38 C.F.R. § 3.1003 which 
provides that, where the payee of a check for benefits has 
died prior to negotiating the check, the check shall be 
returned to the issuing office and canceled.  38 C.F.R. 
§ 3.1003 (2000).
The appellant claims that she is entitled to receive the 
money that the widow/payee would have received for the month 
of October 1999 had the widow/payee not died in October 1999.  
The appellant claims this because she bore the expense of the 
burial of the widow/payee.  In support of this, the appellant 
has submitted some evidence, including a copy of an October 
1999 check to a funeral home which indicates that the 
appellant paid $612.00.  Moreover, in a February 2000 letter, 
the appellant indicated that total burial expenses were 
$3500.00.  The Board does not dispute that the appellant paid 
the burial expenses of her mother, the payee.  However, for 
the reasons and bases articulated below, the Board notes that 
her payment of those expenses is irrelevant to her claim for 
accrued benefits.

The appellant is the non-minor, self-supporting daughter of 
the widow/payee.  As such she does not qualify as a potential 
recipient of accrued benefits as a "child" under 38 C.F.R. 
§ 1000(a)(1), nor does she so contend.  See 38 C.F.R. 
§ 3.1000(d)(2) (2000).  Rather, as noted above, it is her 
contention that she is entitled to accrued benefits under 38 
C.F.R. § 3.1000(a)(4), at least in the amount of the returned 
October 1999 payment, to reimburse her for the expense of the 
burial of the payee.

The appellant testified at a hearing before a RO hearing 
officer in August 2000 that she did not think it was fair 
that the payee's pension payments were terminated on 
September 30, 1999, because the payee died on October [redacted], 
1999.  However, the controlling law and regulations provide 
that the effective date of discontinuance of the pension 
which the widow/payee was receiving in this case, shall be 
the last day of the month before death.  38 U.S.C.A. 
§ 5112(b)(1) (West 1991 & Supp. 2000); 38 C.F.R. § 3.500(g) 
(2000).  The widow/payee died on October [redacted], 1999.  
Accordingly, the effective date for the discontinuance of her 
pension benefits was September 30, 1999, the last day of the 
month before the death of the payee.

Moreover, the Board notes that the widow/payee had no pending 
claim at the time of her death, and there is no evidence of 
entitlement to any unpaid benefits prior to or on the date of 
her death.  Thus, there are no "accrued benefits" which may 
be paid under the provisions of 38 C.F.R. § 3.1000(a).  With 
regard to entitlement under the provisions of 38 C.F.R. § 
3.1003, it is noted that, although this section provides for 
payment of unnegotiated checks at the time of a payee's 
death, they specifically exclude any payment for the month in 
which the payee died.  Thus, the appellant would not be 
entitled to any portion of the returned money from the 
October 1999 VA pension check to the payee.

The Board is sympathetic to the appellant's loss and to her 
claim.  However, there is simply no basis under the law by 
which her claim can be granted.  The law and regulations are 
very specific that the payee's pension was discontinued as of 
September 30, 1999, which is that last day of the month 
before death.  As such, there are no pension benefits payable 
for the month of October 1999; these are the funds that the 
appellant claims are due her.  Consequently, as the appellant 
is not entitled to either payment of accrued benefits or the 
amount of the check for the month of the payee's death, the 
Board concludes that the appellant's claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, 
in a case where the law is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law).  In so concluding, the Board notes that it is bound 
by the regulations of the department in deciding the appeals 
that come before it.  38 U.S.C.A. § 7104(c) (West 1991).



	(CONTINUED ON NEXT PAGE)



ORDER

Payment of accrued benefits, to include the check for the 
month of the payee's death, for purposes of reimbursement of 
expenses for the last sickness or burial of the payee, is 
denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

